Citation Nr: 1114958	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-39 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in July 2010 for further development and adjudicative action.  

Regretfully, additional development must still be accomplished in this case. 
Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's diabetes mellitus has been evaluated as 20 percent disabling under Diagnostic Code (DC) 7913.  38 C.F.R. § 4.119 (2010).  He alleges that he is entitled to a higher, 40 percent rating because his diabetes mellitus requires regulation of his activities, and because he also has diabetic neuropathy.  He further contends that he is no longer able to work as a commercial pilot due in part to his diabetes mellitus and that his commercial driver's license has been revoked due to his disability.

To warrant a higher, 40 percent rating, the evidence must show diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, DC 7913 (2010).  Here, the medical evidence of record reflects that the Veteran's diabetes mellitus requires insulin and a restricted diet; however, it is unclear whether the regulation of the Veteran's activities has been medically required.  In this regard, the reports of April 2006 and July 2008 VA examinations reflect that the Veteran did not have any restrictions on activities.  During the March 2010 Board hearing, the Veteran said that he had restrictions on certain activities, such as weight-lifting and scuba diving.  Hence, the prior remand found that further medical examination and opinion was necessary to resolve the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Again, the Veteran also alleges that he has peripheral neuropathy secondary to diabetes mellitus.  Note (1) under DC 7913 provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119.

In this case, the Veteran has had complaints of numbness and tingling in his upper and lower extremities.  However, it is unclear whether such symptoms are manifestations of diabetic neuropathy.  Private medical records from Dr. V. reflect a diagnosis of peripheral neuropathy in January 2003.  A December 2006 private nerve conduction study also notes mild median neuropathy at the wrist, possibly suggestive of carpal tunnel syndrome and ulnar nerve neuropathy.  Further complications arose following a March 2007 stroke, which resulted in left arm numbness and right-sided facial weakness.  In July 2008, a VA examiner opined that the Veteran had mild residuals of a left-sided cerebral vascular accident (CVA) (i.e., a stroke), but that he also had a 5-year history of complaints of neuropathy in his hands and feet, which pre-dated his stroke.  The examiner noted that it was likely the Veteran had neuropathy in the hands and feet but as the Veteran had a history of frostbite as a result of his civilian occupation as a firefighter, it was impossible, without resorted to speculation, to state whether the current neuropathy was related to diabetes mellitus.  The examiner further opined that the fact that the Veteran had normal sensory function in the lower extremities and that normal deep tendon reflexes spoke against any form of diabetic neuropathy.

In light of the above, the Board ordered further medical examination and opinion in the July 2010 remand to determine whether the Veteran had diabetic neuropathy, and, if so, whether such symptoms are to a compensable degree such as to enable assignment of a separate rating.

The Board additionally remanded the TDIU issue for notice and further development of the claim.

Following the July 2010 remand, the Veteran was afforded a VA examination during August 2010.  Unfortunately, the instructions set forth in the July 2010 remand were not followed.  In this regard, the Board notes that the examiner was a physician's assistant rather than a physician; the examiner offered no comment as to whether she could distinguish the neurologic findings related to diabetes mellitus versus those attributable  the Veteran's nonservice-connected disorders including carpal tunnel syndrome and residuals of a stroke; and, the examiner did not provide a rationale for her opinion that the Veteran's service-connected disabilities did not interfere with employment.

The examiner seemingly indicated that the Veteran does not currently have peripheral neuropathy.  However, this finding is contradicted by the Veteran's December 2006 EMG, as well as by the neurologist who conducted the July 2008 VA examination.  The Board notes in this regard the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Thus, the Board must again remand for VA examinations conducted consistent with the Board's July 2010 remand orders.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board must remand the Veteran's claims once again for further adjudication.

Additionally, it is noted that the Veteran did not return the application for TDIU.  The RO/AMC should once again provide such document to the Veteran, requesting that it be filled out and returned as soon as possible.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the TDIU application; requesting that he fill it out and return it as soon as possible.

2.  Arrange for the Veteran to undergo VA examinations, by appropriate physicians, for evaluation of his diabetes mellitus.  The entire claims file, to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion n of his or her report), and all clinical findings should be reported in detail.  If the examiner deems an EMG to be necessary to determine if the Veteran has peripheral neuropathy, than such testing should be completed.

Neurological examination: The physician should identify, and indicate the frequency or extent of, as appropriate, all neurological manifestations of the Veteran's service-connected diabetes mellitus to specifically include peripheral neuropathy of the upper and lower extremities. Each manifestation should be assessed as mild, moderate, or severe.

If the Veteran is found to have neurologic manifestations related to or aggravated (permanently worsened beyond its natural progression) by his diabetes mellitus, the examiner should indicate whether it is medically possible to distinguish such symptoms from any neurologic deficits caused by his nonservice-connected neurologic disabilities (i.e., residuals of the March 2007 stroke, carpal tunnel syndrome, ulnar nerve neuropathy, etc.).  If the neurologic symptoms attributable to the diabetes mellitus cannot be determined, the examiner should clearly indicate that the findings rendered are with respect to the Veteran's overall neurologic impairment.

If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the peripheral neuropathy before the onset of aggravation.  

Diabetes mellitus examination: The physician should render specific findings as to whether the diabetes mellitus requires insulin; a restricted diet; regulation of activities; progressive loss of weight; and/or other complications; as well as whether the condition involves episodes of ketoacidosis or hypoglycemic reactions, and if so the number of hospitalizations per year or number of monthly visits to a diabetic care provider required.

The diabetes mellitus examiner should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment.

Each physician should set forth all examination findings, along with the complete rationale for all conclusions reached, in a printed (typewritten) report.

3.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes citation to and discussion of all additional legal authority considered, as well and clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


